Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 1 of 14 PagelD #:990

UNITED STATES DISTRICT COURT 2 (2/2021
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION cred VERB ouRt

 

UNITED STATES OF AMERICA ) 4 20
) No. 20CR330 4 = . _
. '20-CR-330
) Violations: Title 18, United States
DENNIS GERMAN, ) Code, Sections 922(g)(1) and 924(c),
aka “Jay” and “Boogie,” ) and Title 21, Sections 841(a)(1), 846,
MARCUS WASHINGTON, ) and 856(a)(1) JUDGE KENNELLY
NICOLE SCHMIDT, MAGISTRATE JUDGE GILBERT
aka “Nikki,” and )
JOHN P. SEIWERT ) SUPERSEDING INDICTMENT

COUNT ONE
The SPECIAL NOVEMBER 2019 GRAND JURY charges:
On or about July 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division, and elsewhere,
DENNIS GERMAN, aka “Boogie” and “Jay”,
defendant herein, did knowingly and intentionally possess with intent to distribute a
controlled substance, namely, a quantity of a mixture and substance containing a
detectable amount of — and fentanyl, Schedule II Controlled Substances; a
quantity of a mixture and substance containing a detectable amount of heroin, a
Reale I Controlled cubstanes, acetyl fentanyl, a Schedule I Controlled Substance,
and fentanyl, : a Schedule Ir Controlled Substance; and a quantity of a mixture and

substance containing a detectable amount of cocaine base, a Schedule IT Controlled

' Substance;

In violation of Title 21, United States Code, Section 841(a)(1).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 2 of 14 PagelD #:991

COUNT TWO

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about November 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm, namely, a loaded Smith and Wesson
model M&P9 Shield bearing serial number LDM4228, and a loaded Glock model 19
Gen4, caliber 9x19mm pistol bearing serial number ACMS278, which firearm had
traveled in interstate commerce prior to the defendant’s possession of the firearm;

In violation of Title 18, United States Code, Section 922(g)(1).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 3 of 14 PagelD #:992

COUNT THREE

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about November 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, did knowingly and intentionally possess with intent to distribute a
controlled substance, namely, a quantity of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, and fentanyl, a
Schedule II Controlled Substance; a quantity of a mixture and substance containing
a detectable amount of cocaine base, a Schedule II Controlled Substance; and a
quantity of a mixture and substance containing a detectable amount of cocaine, a
Schedule II Controlled Substance;

In violation of Title 21, United States Code, Section 841(a)(1).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 4 of 14 PagelD #:993

COUNT FOUR

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about November 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, did knowingly possess a firearm, namely, a loaded Smith and
Wesson model M&P9 Shield bearing serial number LDM4228, and a loaded Glock
model 19 Gen4, caliber 9x19mm pistol bearing serial number ACMS278, in
furtherance of a drug trafficking crime for which defendant may be prosecuted in a
court of the United States, namely, possession with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1), as charged
in Count Three of this Indictment;

In violation of Title 18, United States Code, Section 924(c)(1)(A).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 5 of 14 PagelD #:994

COUNT FIVE

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about November 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division, |

MARCUS WASHINGTON,

defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm, namely, a loaded Smith & Wesson
M&P40 caliber .40 S&W pistol bearing serial number JBT5218, which firearm had
traveled in interstate commerce prior to the defendant's possession of the firearm;

In violation of Title 18, United States Code, Section 922(g)(1). |
 

Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 6 of 14 PagelD #:995

COUNT SIX

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about November 26, 2019, at Robbins, in the Northern District of Illinois,
Eastern Division,

MARCUS WASHINGTON,

defendant herein, did knowingly and intentionally possess with intent to distribute a
controlled substance, namely, a quantity of a mixture and substance containing a
detectable amount of cocaine, a Schedule IT Controlled Substance;

In violation of Title 21, United States Code, Section 841(a)(1).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 7 of 14 PagelD #:996

COUNT SEVEN

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

Beginning no later than November 2019, and continuing until in and around
June 30, 2020, at Robbins, in the Northern District of Illinois, Eastern Division, and
elsewhere, |

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, did knowingly use a place, namely, a residence located at 13632
South Kedvale Avenue, Robbins, Illinois, Permanent Index Number # 28-03-206-054-
0000, for the purpose of manufacturing and distributing a controlled substance,
namely, a quantity of a mixture and substance containing a detectable amount of
cocaine, a Schedule IT Controlled Substance, a quantity of a mixture and substance
containing a detectable amount of cocaine base, a Schedule II Controlled Substance,
and a quantity of a mixture and substance containing a detectable amount of heroin,
a Schedule I Controlled Substance, and a quantity of a mixture and substance
containing a detectable amount of fentanyl, a Schedule II Controlled Substance;

“In violation of Title 21, United States Code, Section 856(a)(1). ~
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 8 of 14 PagelD #:997

COUNT EIGHT
The SPECIAL NOVEMBER 2019 GRAND JURY further charges:
Beginning no later than March 2020, and continuing until in and around June
30, 2020, at Robbins, in the Northern District of Illinois, Eastern Division, and

elsewhere,
DENNIS GERMAN, aka “Boogie” aka “Jay”,
NICOLE SCHMIDT, aka “Nikki,” and
JOHN P. SEIWERT,

defendants herein, did conspire with each other, and with others known and unknown
to the Grand Jury, to knowingly and intentionally possess with intent to distribute
and distribute a controlled substance, namely, a quantity of a mixture and substance
containing a detectable amount of onsaine, a Schedule II Controlled Substance; and
a quantity of a mixture and substance containing a detectable amount of cocaine, a
Schedule IT Controlled Substance, fentanyl, a Schedule II Controlled Substance, and
heroin, a Schedule I Controlled Substance; and a quantity of a mixture and substance
containing a detectable amount of cocaine base, a Schedule II Controlled Substance,
' in violation of Title 21, United States Code, Section 841(a)(1);

In violation of Title 21, United States Code, Section 846.
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 9 of 14 PagelD #:998

COUNT NINE
The SPECIAL NOVEMBER 2019 GRAND JURY further charges:
On or about March 20, 2020, at Robbins, in the Northern District of Illinois,

Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”, and
NICOLE SCHMIDT, aka “Nikki,”

defendants herein, did knowingly and intentionally possess with intent to distribute
a controlled substance, namely, a quantity of a mixture and substance containing a
detectable amount of cocaine, a Schedule II Controlled Substance, and a quantity of
a mixture and substance containing detectable amounts of cocaine, a Schedule II
Controlled Substance, fentanyl, a Schedule II Controlled Substance, and heroin, a
Schedule I Controlled Substance; and a quantity of a mixture and substance
containing a detectable amount of cocaine base, a Schedule II Controlled Substance;

In violation of Title 21, United States Code, Section 841(a)(1).
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 10 of 14 PagelD #:999

COUNT TEN

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about June 30, 2020, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm, namely, a Beretta Model 950 BS .25
ACP caliber pistol bearing serial number BU04651V, which firearm traveled in
interstate commerce prior to the defendant’s possession of the firearm;

In violation of Title 18, United States Code, Section 922(g)(1).

10
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 11 of 14 PagelD #:1000

COUNT ELEVEN

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about June 30, 2020, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, did knowingly and intentionally possess with intent to distribute a
controlled substance, namely, a quantity of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, and fentanyl, a
Schedule II Controlled Substance;

In violation of Title 21, United States Code, Section 841(a)(1).

11
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 12 of 14 PagelD #:1001

COUNT TWELVE

The SPECIAL NOVEMBER 2019 GRAND JURY further charges:

On or about June 30, 2020, at Robbins, in the Northern District of Illinois,
Eastern Division,

DENNIS GERMAN, aka “Boogie” and “Jay”,

defendant herein, did knowingly possess a firearm, namely, a Beretta Model 950 BS
.25 ACP caliber pistol bearing serial number BU04651V, in furtherance of a drug
trafficking crime for which defendant may be prosecuted in a court of the United
States, namely, possession with intent to distribute a controlled substance, in
violation of Title 21, United States Code, Section 841(a)(1), as charged in Count
Eleven of this Indictment;

In violation of Title 18, United States Code, Section 924(c)(1)(A).

12
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 13 of 14 PagelD #:1002

FORFEITURE ALLEGATION
The SPECIAL NOVEMBER 2019 GRAND JURY alleges:

1. Upon conviction of an offense in violation of Title 21, United States Code,
Sections 841 or 856, as set forth in this Indictment, defendants shall forfeit to the
United States of America any property used, and intended to be used, in any
manner and part, to commit and to facilitate commission of the offense, as provided
in Title 21, United States Code, Sections 853(a)(2).

2. In addition, defendants shall forfeit to the United States of America, any
firearm and ammunition:
a. involved in and used in any offense of conviction, as provided in
Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,
Section 2461(c); and
b. found in the possession and under the immediate control of the
defendant at the time of arrest, upon conviction of any offense for committing and
attempting to commit any felony involving the use of threats, force, and violence,
‘and perpetrated in whole or in part by the use of firearms, as provided in 18 U.S.C.
§ 3665.
-38.. . The property tobe forfeited includes, but is not limited to:

a. one Smith and Wesson model M&P9 Shield bearing serial
number LDM4228;

b. — one Glock model 19 Gen4, caliber 9x19mm pistol bearing serial
number ACMS278, and associated ammunition; and

c. one Beretta Model 950 BS .25 ACP caliber pistol bearing serial
number BU04651V, and associated ammunition; and

13
Case: 1:20-cr-00330 Document #: 112 Filed: 02/02/21 Page 14 of 14 PagelD #:1003

d. one Smith & Wesson M&P 2.0 .40 caliber pistol bearing serial
number JBT5218, and associated ammunition; and

e. Approximately $82,855.91 in U.S. currency.

A TRUE BILL:

 

FOREPERSON

 

Signed by Timothy J. Storino on behalf of the
UNITED STATES ATTORNEY

14
